Order entered December 6, 2018




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00997-CR
                                     No. 05-18-00998-CR

                            RICHARD LEON GOFF, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. F17-58936-U & F17-71049-U

                                           ORDER
      Before the Court is appellant’s December 3, 2018 motion to supplement the clerk’s

records in these appeals. We GRANT the motion.

      We ORDER the Dallas County District Clerk to file, WITHIN TEN DAYS OF THE

DATE OF THIS ORDER, a supplemental clerk’s record in each appeal containing:

             appellant’s judicial confession and plea paperwork;

             the trial court’s complete docket sheet;

             the Discovery and Notice Pursuant to CCP 39.14, “Defendant’s
              Acknowledgement of Discovery Rights Under Art 39.14, Tx Code of Criminal
              Procedure;” and
              appellant’s designation of the record on appeal and request for the reporter’s
               record.


See TEX. R. APP. P. 34.5(a).

       Although appellant also requested the supplemental clerk’s records contain the trial

court’s certification of his right to appeal, we note that a supplemental clerk’s record containing

that document was filed in each appeal on December 4, 2018.




                                                     /s/    CRAIG STODDART
                                                            JUSTICE